Title: To James Madison from William Blackledge, 8 March 1812
From: Blackledge, William
To: Madison, James


Washington City March 8th: 1812
The enclosed was recd yesterday from Mr Cooke the Collector at the Port of Beaufort N: Carolina. The letter is sent to you not for the purpose of complaining but of suggesting to your Consideration, whether the Gunboats had not generally better be maned by Companies of Artillerists raised at the ports of their Station, every man of whom know better what to do even as sailors with vessels of their size & model than the best man of wars man. Take the port of Beaufort for instance, where 2 gunboats at least are necessary, & where or in the vicinity of which as many as 60 Artillerists, enough in fact to manage 3 gunboats, Could be raised, & where you will see by the letter as many as 60 men would tender their services on Condition that they would not be called upon to go from their own port. Would it not be good policy as the Gun boats are contemplated to be attached to the fortifications, so to provide by law as that the executive should have it in his power to organize arm & equip & accept the services of as many Companies of Artillerists as should be necessary to man & fight these boats in the time of need, to be paid while in actual service. Attaching permanently to the boat & keeping in Constant pay not more than An Officer & three hands to take Care of her, even in time of War, in peace not so many, but by way of keeping the men in practice give them a months pay annually to exercise themselves with the boats. By way of insuring reinforcements to this place & Ocracock, similar companies with some infantry to the Amount of from two to three hundred Could under similar powers in the executive be raised & had in readiness at Newbern & Washington, from whence in very short Notice they could be removed to either the above places. The arms for as many as 60 artillerists I think would be judiciously deposited with the Collector at Beaufort; the Carriages of the Guns in Fort Hampton should be promptly forwarded as well as powder & Ball for the Guns, and men ought to be placed in the fort qualified to handle Artillery. Otherwise any pickaroon may take the fort & demolish it standing as it does directly on the Sea, without powder & Ball & almost without men, & cut off from the main by a Sound three miles across. After reading the enclosed I will thank you to return it to me, as it is drawn from the Collector by one I addressed him upon the subjects of it, & I have not yet answered it. I would not give you the trouble I do, were it not that these people are my immediate Constituents, whom I have a great wish to inspire with sentiments as favorable to the administration as are entertained by Sir your Sincere friend
Wm: Blackledge
